DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 10 October 2022 is acknowledged.
Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Newly submitted claims 15-20 are under examination.
Newly submitted claims 21-22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the inventions as claimed can have materially different effects because the dietary supplement system of claim 21 claims ingredients for supporting pet health goals like weight loss or pain reduction and the dietary supplement system of claim 1 only claims a liquid pet drink, which could have negative health effects from ingredients such as high sodium or sugar levels.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0003, line 6: “TBHQ” should be written as “tert-butylhydroquinone” the first time it is used. 
Paragraph 0022, line 7: “QR code” should be written as “quick response code” the first time it is used.
Paragraph 0026, line 7: “thc-free” should be written as “tetrahydrocannabinol-free” the first time it is used.
Paragraph 0030, line 16: “BPA-free” should be written as “bisphenol A-free” the first time it is used.
Paragraph 0035, line 5: “sleep (dog asleep)” should read “sleep (ZZZ)”. 
Appropriate correction is required.

Claim Objections
Claim 20 is objected to because of the following informalities:  claim 20, line 2, insert “to” after “view”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recites the phrase “removable spout” in line 6. It is unclear if a bottle cap that provides a removable spout can have a spout that remain open all of the time or if the removable spout must also be able to close and seal in the liquid in the bottle. For the purpose of examination, “removable spout” will be interpreted as any bottle cap that can be opened to let out a stream of liquid and closed to seal the bottle as described in the specification [0013] where the cap can be removed from the bottle.
Claim 1 recites the phrase “travel-sized” in line 8.  It is unclear in how small a bottle must be in order to be considered travel size.  For the purpose of examination, “travel-sized” will be interpreted as a bottle 4 ounces or less as described in the specification [0014].
Claim 3 recites the term “larger”. It is unclear if the bottles need to be larger in liquid capacity, width or height. For the purpose of examination, “larger” will be interpreted as a bottle having a larger liquid capacity.
Claim 6 recites the phrase “artificial additives”. It is unclear if only ingredients synthesized in a lab are considered “artificial additives” or if ingredients derived from plants, such as cellulose, would also be considered artificial. For the purpose of examination, “artificial additives” will be interpreted as the claimed liquid pet treat does not contain genetically modified organisms, synthetic  hormones,  synthetic  fertilizers,   artificial preservatives (potassium sorbate, propylene glycol, ethoxyquin, BHA, BHT, TBHQ, and propyl gallate), or artificial sweeteners (aspartame, saccharin, sucralose, neotame, advantame, acesulfame potassium-k or xylitol) as described in the specification [0028].
Claim 7 recites the phrase “capped by a non-removable spout”. It is unclear if a bottle cap that provides a non-removable spout can have a spout that remain open all of the time or if the removable spout must also be able to close and seal in the liquid in the bottle. For the purpose of examination, “capped by a non-removable spout” will be interpreted as any bottle cap that can be opened to let out a stream of liquid and closed to seal the bottle as described in the specification [0013] where the cap cannot be removed from the bottle.
Claim 8 recites the phrase “a gold coating”.  It is unclear if the bottle spout must be coated in actual gold or merely have a gold color.  For the purpose of examination, a “gold coating” will be interpreted as the bottle spout having a gold color as described in the specification [0021].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over First Choice Naturals A (FCN-A: http://web.archive.org/web/20150422074946/http://www.firstchoicenaturals.com/kit-18-megaesophagus-support-kit-all-stages-ages-breeds.html 2015) and First Choice Naturals B (FCN-B: http://web.archive.org/web/20150409001636/http://www.firstchoicenaturals.com/kit-20-basic-wellness-kit-all-ages-breeds.html 2015) in view of Desmond (US 2008/0105328 A1 Travel Storage System).
First Choice Naturals prior art reference FCN-A and FCN-B are two website pages both located at www.firstchoicenaturals.com and archived in April 2015, for the purpose of examination they will be considered one prior art reference disclosing two embodiments.   
Regarding claims 1, 3, 7, and 9, FCN-A/B teaches dietary supplement kits for dogs comprising a plurality of bottles of different size and caps filled with four different liquids for pets (FCN-B:  Basic Wellness Kit and FCN-A: Megaesophagus Support Kit).  FCN-A/B teaches a spray bottle (FCN-B: page 1, Products – Petzlife Oral Teeth Spray, also see photo) a bottle with a dropper type lid (FCN-A: page 1, Products - Ox-E Drops, also see photo), a bottle with a flip up pour spout (FCN-A: page 1 Products – Water for Life, also see photo) and a 2 ounce bottle with a cap (FCN-A: page 1, Products – Spark of Life, also see photo). A 2 ounce bottle is considered travel size.  
FCN-A/B is silent as to whether the bottle caps are removable or non-removable.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optionally use a removable or non-removable cap for the bottles depending on whether it is desirable to be able to open the bottle for any purpose, such as refilling.  “If it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose”. MPEP 2144.04 V C.
FCN-A/B does not disclose a resealable transparent bag for the bottles or a refill container. 
Desmond, in the field of travel bottles and enclosures, discloses a plurality of bottles of multiple sizes, including a spray bottle, inside a ZiplocTM type bag (Figure 38 and [0137]), which is known to be transparent. Desmond also discloses a variety of removeable bottle caps with spouts (Figure 2, 156 and 164) and a container for refilling smaller containers (Figure 4)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the liquid pet supplement and bottles of FCN-A/B with the transparent resealable bag and refill bottle of Desmond in order to provide a means of transporting the plurality of bottles without leaking, the ability to see the bottles therein and a means for replenishing the liquids in the bottles. 
 FCN-A/B does not refer to the liquids in the bottles as “liquid pet drink”, however since the contents of the bottles are all liquids that a dog is meant to ingest they are considered to meet the claim limitation of “liquid pet drink”.  
FCN-A/B also does not disclose two bottles, one travel size, having the same liquid contents. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to filled a travel size container with one of the pet liquids to improve ease of transportation.  
Regarding claim 2, FCN-A/B teaches bottles of the pet supplement system with different contents (FCN-A: page 1, Products). Different ingredients impart different tastes, therefore the contents of the bottles of the pet supplement system are considered to have different flavors.  
Regarding claims 8 and 15, Desmond discloses the bottle spouts can be color coded for easy user-recognition of the contents [0141].  Desmond is silent as to the colors used for coding or how many bottles are coded with the same color.  However, it would have been obvious to one of ordinary skill in the art to have chosen any color for coding the bottles, including gold, and to use the same color to code bottles that have something in common, like the same type of contents.  
Regarding claims 4 and 19-20, the claims at issue differ from the prior art solely by the printed matter (QR code).  The claims are properly rejected on prior art because there is no new feature or physical structure and no new relation of the printed matter to the physical structure.  The product merely serves as a support for the printed matter and no functional relationship exists between the dietary supplement system and the machine readable optical code.  The machine-readable optical code and associated app do not perform a function with respect to the product, they merely provide a means of recording information about a pet and view a summary of that information.  Where the printed matter and product do not depend upon each other, no functional relationship exists. MPEP 2111.05 B. 
Claims 5-6, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over First Choice Naturals A (FCN-A: http://web.archive.org/web/20150422074946/http://www.firstchoicenaturals.com/kit-18-megaesophagus-support-kit-all-stages-ages-breeds.html 2015) and First Choice Naturals B (FCN-B: http://web.archive.org/web/20150409001636/http://www.firstchoicenaturals.com/kit-20-basic-wellness-kit-all-ages-breeds.html 2015) in view of Desmond (US 2008/0105328 A1 Travel Storage System) and Wilhelm (Health Benefits of Bone Broth for Dogs | Primalvore Collagen Boosted Bone Broth Review https://raisingyourpetsnaturally.com/bone-broth-for-dogs-primalvore/ 2018).
Regarding claims 5-6, 16 and 18; FCN-A/B in view of Desmond does not teach organic broth, free of artificial additives, or with an ingredient that promotes a pet health goal.
Wilhelm, in the field of liquid drinks for dogs, discloses organic bone broth with ginger for dogs without artificial additives (page 4, ingredient lists), where the ginger improves digestion and has anti-inflammatory properties (page 3, last paragraph – page 4, first paragraph).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the pet supplements, bottles and enclosure of FCN-A/B and Desmond with the broth of Wilhelm in order to provide a liquid pet supplement system to improve digestion and decrease inflammation contained in convenient bottles and a resealable bag to prevent leaks.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over First Choice Naturals A (FCN-A: http://web.archive.org/web/20150422074946/http://www.firstchoicenaturals.com/kit-18-megaesophagus-support-kit-all-stages-ages-breeds.html 2015) and First Choice Naturals B (FCN-B: http://web.archive.org/web/20150409001636/http://www.firstchoicenaturals.com/kit-20-basic-wellness-kit-all-ages-breeds.html 2015) in view of Desmond (US 2008/0105328 A1 Travel Storage System), and Nutravet (GABA for dogs and cats, https://www.nutravet.co.uk/gaba-for-dogs-and-cats/#:~:text=Benefits of GABA for pets&text=Although due to misuse in,anxiety in dogs and cats 2017)
Regarding claims 16-17, FCN-A/B in view of Desmond teaches liquid pet supplements with different contents (FCN-B: page 1, Products). Different ingredients impart different tastes; therefore a first liquid pet drink is considered to have a first flavor. FCN-A/B in view of Desmond further teaches a pet liquid that removes free radicals that cause aging and disease (FNC-B: page 1, NZYMES), which promotes a pet health goal.  
 FCN-A/B in view of Desmond does not teach  a pet liquid with gamma-aminobutyric acid (GABA).
Nutravet, also in the field of pet supplements, discloses GABA as a safe ingredient for calming supplements for pets that relaxes the nervous system and reduces anxiety (page 2, Benefits of GABA for pets).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the pet supplements, bottles and transparent bag of FCN-A/B and Desmond with the GABA supplement of Nutravet in order to provide a liquid pet supplement that reduces anxiety for pets and relaxes the nervous system.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE GLIMM whose telephone number is (571)272-2839. The examiner can normally be reached Mon-Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.L.G./Examiner, Art Unit 1793                                                                                                                                                                                                        /Nikki H. Dees/Primary Examiner, Art Unit 1791